323 F.2d 872
The SLAVENBURG CORPORATION, Plaintiff-Appellee,v.HOWARD SOBER, INC., Defendant-Appellant.
No. 28, Docket 28204.
United States Court of Appeals Second Circuit.
Argued Oct. 7, 1963.Decided Oct. 29, 1963.

Richard M. Glassner, Newark, N.J., for defendant-appellant.
Edward Garfield, of Garfield, Salomon & Mainzer, New York City (Robert H. Wrubel, of Garfield, Salomon & Mainzer, New York City, on the brief), for plaintiff-appellee.
Before CLARK, MOORE and KAUFMAN, Circuit Judges.
PER CURIAM.


1
Affirmed on the findings and opinion of District Judge McLean, D.C.S.D.N.Y., 214 F.Supp. 338.